Title: From George Washington to Richard Butler, 27 November 1786
From: Washington, George
To: Butler, Richard



Dr Sir,
Mount Vernon 27th Novr 1786.

I have been requested by the Marqs de la Fayette, in behalf of the Empress of Russia, to obtain a vocabulary of the languages of the Ohio Indians.
Previous to my hearing of your appointment as superintendant of Indian Affairs in that District, I had transmitted to Captn Hutchins a copy of the Marquis’s letter, containing the above request; conceiving that it would be much in his power, from the opportunities which would present themselves whilst

he was surveying the western Lands, to do this; & praying him to lend his aid to effect the work for this respectable character.
Since I have heard of your appointment to the above trust, & know to what intercourse with the Indians it must lead, I have resolved to ask the favor of your assistance also. If Capt. Hutchins is on the Ohio, he will shew you the paper which was transmitted to me by the Marquis, and which I forwarded to him. If he is not, it may be sufficient to inform you that it was no more than to insert English words & the names of things in one column—& the Indian therefor in others on the same line, under the different heads of Delaware, Shawanees, Wiendots, &c. &C.
Your appointment gave me pleasure, as every thing will do wch contributes to your satisfaction and emolument, because I have a sincere regard for you. In your leisure hours, whilst you remain on the Ohio in discharge of the trust reposed in you, I should be glad to know the real temper & designs of the Western Indians, & the situation of affairs in that Country together with the politics of the people. And as I am anxious to learn with as much precision as your indubitable information goes to, the nature of the navigation of Bever Creek; the distance, & what kind of portage there is between it & Cuyahoga, or any other nearer navigable water of Lake Erie, and the nature of the navigation of the latter: and also the navigation of the Muskingum—the distance & sort of portage across to the navigable waters of Cuyahoga or Sandusky, & the kind of navigation therein—you would do me an acceptable favor to hand them to me, with the computed distances from the river Ohio by each of these routs, to the lake itself.
If you should not write to me by the return of the Bearer, I would beg leave to add that there is no way so certain of conveying letters to me, as to enclose them to your correspondent in Philadelphia, ’till a more direct Post is established with this part of the Country, accompanied by a request to him to put them in the Post office. Private conveyances, (unless by a person coming immediately to my house) I have always found the most tedious & most uncertain: from Philada letters will reach me, frost permitting, in three or four days.
If you are at Pittsburgh, this letter will be presented to you by Mr Lear, a deserving young gentleman who lives with me, & whom I beg leave to recommend to your civilities. He is sent by

me to see the situation of my property on Miller’s run (lately recover’d) & to adopt some measures for the preservation & security of it. With sincere esteem & regard, I am Dr Sir &c.

G: Washington

